Capozzolo v Capozzolo (2022 NY Slip Op 05439)





Capozzolo v Capozzolo


2022 NY Slip Op 05439


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, WINSLOW, AND BANNISTER, JJ.


666 CA 21-01733

[*1]KIM M. CAPOZZOLO, PLAINTIFF-RESPONDENT,
vARCANGELO CAPOZZOLO, DEFENDANT-APPELLANT. 


HOGANWILLIG, PLLC, BUFFALO (KENNETH A. OLENA OF COUNSEL), FOR DEFENDANT-APPELLANT. 

	Appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered November 23, 2021. The order committed defendant to the Erie County Correctional Facility for 30 days. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Memorandum: In this civil contempt proceeding, defendant appeals from an order that, upon a finding of willful contempt, committed him to the Erie County Correctional Facility for a term of 30 days. Defendant contends, inter alia, that the punishment of incarceration was an abuse of the civil contempt statute. Even assuming, arguendo, that the issues raised on appeal are preserved for our review, we are unable to determine whether defendant's contentions have merit inasmuch as the 19-page record before us does not contain sufficient information to enable us to determine whether Supreme Court properly imposed a punishment of jail time. Defendant, as the appellant, "submitted this appeal on an incomplete record and must suffer the consequences" (Matter of Santoshia L., 202 AD2d 1027, 1028 [4th Dept 1994]; see Matter of Jon Z. [Margaret Z.], 151 AD3d 1854, 1855 [4th Dept 2017]).
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court